                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA                                 FILED
                                INDIANAPOLIS DIVISION
                                                                                        MAR 16 2021
                                                                                  U.S. CLERK'S OFFICE
UNITED STATES OF AMERICA,                   )                                 INDIANAPOLIS, INDIANA
                                            )
                      Plaintiff,            )
                                            )
                 v.                         )   CAUSENO.
                                            )
DAVID TAYLOR,                               )
                                            )           1 •. 2 1 er 0 0 1 0n j' rV10
                                                                      -   -   1
                                                                                   ri        Ti f'\    r IJ '""'
                                                                                                      -duu
                                            )
                                            )
                       Defendant.           )

                                       PENAL TY SHEET

      You have been charged in an Indictment with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

  Count                                                                                               Sugervised
 Number                      Statute                          Years               Fine                  Release

    1       21 U.S.C. § 841(a)(l) and (b)(l)(B)(viii)         5-40              Up to                 NLT 3 years
                   Possession with Intent to                  years           $1 million
               Distribute Controlled Substances
    2                18 U.S.C. § 922(g)(l)                    0-10            $250,000                NMT 3 Years
                  Possession of a Firearm by a                years
                        Convicted Felon
    3                18 U.S.C. § 922(g)(9)                    0-10            $250,000                NMT 3 Years
              Possession of a Firearm by a Person             years
            Previously Convicted of a Misdemeanor
                 Crime of Domestic Violence
    4              18 U.S.C. § 924(c)(l)(A)                  5 years -        $250,000                NMT 5 years
               Carrying a Firearm During and in                Life
             Relation to a Drug Trafficking Crime


Dated:
                                                           DAVID TAYLOR
                                                           Defendant

       I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.



                                                        United States Magistrate Judge
                                                        Southern District of Indiana
